ORDER OF REINSTATEMENT TO OKLAHOMA BAR ASSOCIATION AND ROLL OF ATTORNEYS
{1 The Petitioner, James Roll Tourtel-lotte, was stricken from the Roll of Attorneys on September 8, 1997, for failure to pay dues and maintain Oklahoma Continuing Legal Education requirements. On December 18, 2001, Petitioner petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On March 14, 2002, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the Tribunal recommended the Petitioner be reinstated. Upon de novo consideration of the matter, we find:
1. The Petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 ©.8.2001, ch.1, app. I-A.
2. The Petitioner has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma since his suspension and disbarment.
3. The Petitioner has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association without examination.
4, The Petitioner has established by clear and convincing evidence that he possesses the good moral character which entitles him to be reinstated to the Oklahoma Bar Association.
5. The Petitioner has met all the procedural requirements necessary for reinstatement to the Oklahoma Bar Association as set out in Rule 6(e) of the Rules for Mandatory Continuing Legal Education, 5 0.8.2001, ch.1, app. 1-B.
{2 IT IS THEREFORE ORDERED that the petition of James Roll Tourtellotte for reinstatement to membership in the Oka-homa Bar Association be granted and his name placed on the Roll of Attorneys.
All Justices concur.